Citation Nr: 0310589	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
deviated nasal septum.

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979 and from December 1981 to December 1985.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in December 1999, and the veteran 
appealed its decisions.  He presented testimony during a 
hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) at the RO in January 2002.  

In a July 2002 decision, the Board found that new and 
material evidence had been submitted to reopen a claim for 
service connection for lumbar spine degenerative disc 
disease.  


FINDING OF FACT

The veteran has 50 percent obstruction of the nasal passage 
on both sides due to deviated nasal septum.


CONCLUSION OF LAW

The criteria for a 10 percent rating for postoperative 
deviated nasal septum are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [now codified at 
38 U.S.C.A.  § 5100 et seq. (West Supp. 2001)].  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. Morton 
v. Gober, 14 Vet.App. 174 (2000) (per curiam order).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though VA did not expressly consider the 
provisions of the VCAA before they were enacted, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159).  The record shows that 
the veteran was notified of evidence and information needed 
to substantiate and complete his claim in the December 1999 
rating decision, the February 2000 statement of the case, the 
July 2000 supplemental statement of the case, the January 
2002 hearing before the undersigned, during which the Board 
member invited the veteran to submit recent treatment records 
for his deviated nasal septum, November 2002 and January 2003 
Board letters to the veteran, and other correspondence.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, hearing, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  VA and private medical records have been obtained.  
Moreover, during the hearing before the undersigned, the 
veteran was told that he could submit more evidence.  
Reasonable VA attempts to assist the veteran in obtaining 
necessary evidence have been made.  There are of record VA 
and private medical records relating to his claim, and VA 
examinations have been conducted.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2002), 38 C.F.R. §§ 3.159 and 
3.326 (2002), and the duty to assist and the duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and examinations were conducted.  VA's duties have been 
fulfilled.  As such, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of his claim, as 
set forth below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claim.  In view of the 
outcome, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  Accordingly, 
the Board may proceed with a discussion of the matters at 
issue.

Pertinent law and regulations

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).

Analysis

An April 1978 service surgery report indicates that the 
veteran underwent rhinoplasty for a pronounced dorsal nasal 
hump.  During the surgery, a small amount of cartilaginous 
septum was removed.  

A September 1986 VA examination report showed the septum 
midline with the nasal mucosa slightly inflamed.  

An April 1997 VA examination report states that the veteran 
complained of difficulty breathing through his nose.  
Clinically, he had a midline septum with a spur on the left 
floor with about a 40 percent obstruction of the nose.  The 
right anterior septum was slightly deviated, about 20 percent 
obstruction of the nose.  A CT scan showed a midline septum.

A September 1999 VA examination report states that the 
veteran's septum appeared to be midline but that it was 
unable to be evaluated fully due to a large obstruction from 
mucosal edema.  Airflow was felt to be normal in the left and 
right nares.  There was a slight deviation of the external 
nose to the left.  

During the hearing before the undersigned in January 2002, 
the veteran testified that his right side was obstructed more 
than his left side, and that his left side was essentially 
clear.  

A December 2002 VA examination report shows that there was 
evidence of bilateral nasal obstruction.  There was 
approximately 80 percent obstruction of the left nasal 
passage secondary to a nasal spur and nasal septal 
deflection, and well as 50 percent obstruction of the right 
nasal passage due to a deviated septum.  

In this case, the evidence shows that the veteran has 50 
percent or more obstruction of the nasal passage on both 
sides due to deviated nasal septum.  The data conflicts 
somewhat, but the Board places the greatest weight on the 
December 2002 VA examination report, as that examiner was 
specifically asked to indicate the percentage of obstruction 
which was present in each nasal passage.

This being the case, the veteran fits the criteria for a 10 
percent rating under Diagnostic Code 6502.  The Board 
concludes that the deviated nasal septum disability has 
probably not significantly changed during the claim period, 
but that rather, the quality of the evidence has improved, 
and so a uniform evaluation is appropriate for it.

Next, preliminary review of the record does not reveal that 
the RO expressly considered referral of the deviated nasal 
septum claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2001).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance.  

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has been no 
reported time lost from work and that there have been no 
reported hospitalizations due to the deviated nasal septum 
disability at issue during the rating period.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

The preponderance of the evidence supports a 10 percent 
rating and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App.49, 55 
(1991).


ORDER

Entitlement to a 10 percent rating for deviated nasal septum 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


REMAND

The veteran has indicated that he has received treatment, the 
records for which are not contained in his claims folder.  

A VA examination is needed to render an opinion with reasons 
as to whether the veteran's current lumbar spine degenerative 
disc disease is due to in-service disease or injury.  

The Board notes that the provisions of 38 C.F.R. § 3.655(b) 
(2002) indicate that when a claimant fails to report for a VA 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Advise the veteran to submit the medical 
records from the private health care providers 
which have treated him for his back since 
service, to include the acupuncturists, 
chiropractors, and massage therapists he 
mentioned in his August 1998 letter to the 
Board.  

2.  Request from the Albuquerque, New Mexico 
VA Medical Center all outpatient records of 
treatment the veteran has received there for 
his back from 1986 to present.

3.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination, the object and report 
of which should be to render an opinion with 
reasons as to whether the veteran's current 
lumbar spine degenerative disc disease is due 
to in-service disease or injury.  The claims 
folder should be made available to the 
examiner.  

4.  The veteran is informed that it is his 
duty to submit evidence, and that if he does 
not, VA will decide his claim.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App.369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.





		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

